35 A.3d 675 (2012)
209 N.J. 90
In the Matter of Nathaniel M. DAVIS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-44 September Term 2011, 069664
Supreme Court of New Jersey.
February 10, 2012.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), *676 following a motion for discipline by consent in DRB 11-290 of NATHANIEL M. DAVIS of NEWARK, who was admitted to the bar of this State in 1996;
And the District VA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.16(d) (failure on termination of the representation to promptly turn over client file to subsequent counsel);
And the parties having agreed that respondent's conduct violated RPC 1.16(d), and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. VA-2010-0027E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that NATHANIEL M. DAVIS of NEWARK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.